O’Connell, J., dissenting.
I do not agree with the majority that the decedent’s death occurred in the course of and arising out of his employment. The specific issue is whether the decedent had commenced work for his employer when he was shoveling his driveway. In its affirmance, the majority stresses deference to the facts as found by the commissioner. While I agree *609that the commissioner has the power and duty to determine the facts, it is fundamental that “the conclusions drawn by the commissioner cannot stand when they result from an incorrect application of the law.” Kinney v. State, 213 Conn. 54, 59, 566 A.2d 670 (1989).
It is my opinion that the decedent was not engaged in a work activity, but rather, in a preliminary activity in preparation for work. Such an activity, like showering, dressing or packing a lunch, is not covered by the Workers’ Compensation Act. The significance placed by the majority on the decedent’s stopping at his desk and doing paperwork before going to his car escapes me. If he had not done this office work first, would his death not have been covered by the act? Likewise, if he had gone downstairs to his office to do paperwork prior to showering and dressing for the day, would an injury he sustained in the shower or while shaving be within the scope of the act? The decision reached by the majority would appear logically to extend coverage to such situations.
A line must be drawn between preparation for work and the commencement of work. I suggest that under the facts of this case, the line must be fixed no earlier than when the decedent exited his driveway and headed down the road toward his first customer. The decedent’s act of shoveling the driveway was a common homeowner’s task performed in preparation for work. If the Workers’ Compensation Act is to be extended to cover such activities, the extension must be accomplished by legislation and not by a worker’s compensation commissioner. See id., 66.
I also do not agree with the majority’s affirmance of the review board’s conclusion concerning the addition of facts sought by the defendants. The majority opinion states, “The defendants specifically sought to add to the commissioner’s finding what they contended *610was uncontradicted evidence to show (1) that the decedent was not required to make customer calls when it was snowing, (2) that the plaintiff could not have observed the decedent’s activities while he was downstairs in the house because she remained upstairs, (3) that the decedent or his son would shovel the driveway on snowy days even when he did not have to call on customers, and (4) that the decedent was going to wait until the snow let up before shoveling.”
The majority agreed with the review board that even if these four facts were added to the commissioner’s finding they would not have affected the result of the case. These facts were material and undisputed. They go to the core of the defendants’ claim that the decedent was merely getting ready to go to work when he suffered the heart attack. “The finding in a compensation case should contain all the subordinate facts which are pertinent to the inquiry, and the conclusions of the commissioner therefrom. . . . If a finding does not conform to those requirements . . . neither [the compensation review board] nor this court is in a position to decide whether the award was correct and just or not. . . . To refuse to find the facts which a party seeks to have stated because the commissioner deems them unnecessary or immaterial is not ordinarily fair to the parties [or] the court . . . . It is not fair to the parties because they are entitled to have found such proven facts as they deem it necessary to present to the court upon the appeal. . . . Cases under the Workmen’s Compensation Act are upon a different basis from actions between ordinary litigants. No case under this Act should be finally determined when [the compensation review board], or this court, is of the opinion that, through inadvertence, or otherwise, the facts have not been sufficiently found to render a just judgment.” (Citations omitted; internal quotation marks omitted.) McQuade v. Ashford, 130 Conn. 478, 482, 35 A.2d 842 (1944).
*611Accordingly, the review board should have ordered the commissioner to add those facts to the findings. I do not feel, however, that a remand to the commissioner is necessary because, upon correction of the findings, the commissioner could not legally reach any conclusion other than that the decedent’s death was not within the scope of the Workers’ Compensation Act. See Howe v. Watkins Bros., 107 Conn. 640, 648, 142 A. 69 (1928) (Wheeler, C. J., dissenting from rescript).
I would reverse the decision of the compensation review board.